 Inthe Matter Of CHRYSLER CORPORATIONandINTERNATIONAL UNION,UNITEDAUTOMOBILEWORKERS OF AMERICA, AFFILIATED WITH THEC. I. O.Case No. R-2742.-Decided August 8, 1941Jurisdiction:tank manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition on ground that it did not represent majorityof employees; election necessary and directed to be conducted as early aspossible notwithstanding Company's request that no election be held at thistime because of increases in its working force.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding superintendents, foremen, assistant foremen, timekeepers,plant protection employees, confidential salaried employees, and salariedengineers.Mr. Woodrow J. Sandler,for the Board.Larkin, Rathbone cC Perry,byMr. T. R. Iserman,of New YorkCity, for the Company.Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit, Mich., forthe Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 28, 1941, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., herein called theUnion, filed with the Regional Director for the Seventh Region(Detroit,Michigan) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofChrysler Corporation, Macomb County, Michigan, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On July 3, 1941, the Na-tional Labor Relations Board, herein' called the Board; acting pur-suant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional34 N. L. It. B., No. 4.35 36DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector to conduct it and to provide for an appropriatehearingupon due notice.On July 7, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice a hearing was held on July 16, 1941, at Detroit,Michigan, before James C. Batten, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board, the Company, andtheUnion were represented by counsel and participated in thehearing.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing onthe issueswas afforded all parties.During the course of the hearing the TrialExaminer made' several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On July 29 and 30, 1941, respec-tively, the Company and the Union filed briefs which theBoard hasconsidered.'Upon the entire record in the case, the, Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChrysler Corporation is a Delaware corporation, engaged in themanufacture of tanks for the United States Government at a tankarsenal located in Macomb County, Michigan.2The arsenal, the onlyplant with which this proceeding is concerned, and the machinery,tools, and equipment contained therein are owned by the United StatesGovernment.The Company operates the arsenal pursuant to a leaseagreement with the Government under which, at the time of thehearing, it was to manufacture 1000 medium-sized tanks exclusivelyfor the United States Army.At the date of the hearing, the Com-pany hired, paid, and supervised approximately 1500 employees atthe arsenal who were engaged in the manufacture, assembly, andinspection of the tanks.The Government employs about 150 civilservice employees at the plant who handle materials owned by theGovernment, and inspect the materials and the finished product.Thetanks are delivered to the Government at the plant.Of the materialsused in the construction of the tanks, 33 per cent in weight is ownedand furnished by the United States.These materials include arma-ment, armor, and engines.They are assembled into the completedIOn August 1, 1941, theCompany wrote a letter to the Boardin the natureof a replybrief.2The main business of the Company is the manufacture of automobiles,parts, and accessories.It has plants in Michigan,Indiana,and California,and owns between 25 and 30subsidiaries throughout the country.SeeMatter of Chrysler CorporationandUnited Automobile Workers of America,Local 371,al/ liated with C. I.0., etc., 13 N. L. It. B. 1303. CHRYSLER CORPORATION37tank by the Company's employees.Approximately 67 per cent inweight of the materials for the completed tanks are purchased bythe Company. Some of them are manufactured or finished at thearsenal.Approximately 73 per cent of the materials purchased bythe Company are received from sources outside the State of Michigan.II.THE ORGANIZATION INVOLVEDInternationalUnion, United AutomobileWorkers of America,affiliatedwith the Congress of Industrial Organizations,isa labororganization admitting to membership employeesof the Company.III. THE-QUESTION CONCERNING REPRESENTATIONOn May 19, 1941, the Union by letter advised the Company that itrepresented a majority of its employees for the purposes of collectivebargaining, and requested recognition as the exclusive bargainingrepresentative of all the hourly rate employees and a conference tonegotiate a collective bargaining agreement with the Company.Byletter dated May 23, 1941, the Company replied that it did not believethat the Union represented a majority of its workers who were thenemployed, and refused to confer as requested.A statement of theRegional Director was introduced in evidence which shows that theUnion represents a substantial number of employees in the unit here-inafter found to be appropriate.'We find,that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce 43 The Regional Director's statement showsthat theUnion submitted 290 membershipcards and 265 "transfer cards"dated between April and June 1941.Of the membershipcards 279 seemed to bear genuine signatures,and appeared on the Company's June 13, 1941,pay roll.The"transfer cards"indicated that the signers desired to transfer their member-ship from other locals of the Union to the local set up at the Company's plant herein in-volved.Two hundred and fifty-one of said"transfer cards" bore apparently genuine sig-natures of employees on the Company's June 13, 1941,pay roll, which listed 1170 employeesin the claimed unit.6 The Company contends that the manufacture at the Government-owned tank arsenalof products solely for the Government,and the delivery thereof to the Government at thearsenal does not constitute"commerce" within the meaning of the Act,but rather that theoperations at the arsenal constitute a course of administrative action by the Government.We find the contention of the Company to be without merit.451269-42-vol. 34--4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe parties stipulated and we find that all production and mainte-nance employees of the Chrysler Corporation at the tankarsenal,Macomb County, Michigan, excluding superintendents, foremen, assist-ant foremen, timekeepers, plant protection employees, office employees,confidential salaried employees, and salaried engineers, constitute aunit appropriate for the purposes of collective bargaining.-,We findfurther that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Unionrequeststhat eligibility to vote inthe election be determined by the pay roll immediately preceding thedate of the Direction of Election.The Company contends that noelection should be held at this time on the grounds that it expected toincrease its working force from approximately 1,500, at the date of thehearing, to a total of 6,000 by November 15, 1941.While the evidenceestablishes that the Company's working force is expanding rapidly,to refuse to direct an election would deprive the Company's employeesof their right to collective bargaining at this time.Accordingly, weshall direct that an election be held -as early as possible but not laterthan thirty days from the date of our Direction of Election.°In ac-cordance with our usual practice we shall direct that those eligibleto vote in the election shall be the employees within the appropriateunit who were employed by the Company during the pay-roll periodimmediately preceding the date of the Direction of Election, subjectto such limitations and additions as are set forth in the Directionhereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chrysler Corporation, Macomb County,5In accordance with the agreement of the parties all civil service employees employed atthe plant are excluded from the appropriate unit.All other employees at the UnitedStates Government are also excluded from the unit.6Matter of National Fireworks, Inc.andFederal Labor Union No.22691,affiliated with theAmerican Federationof Labor,33 N. L.R. B. 1115; and seeMatter of Foster-Grant Co.,Inc.andLocal No. 60, Molders Union of Leominster, affiliated to United Paper Novelty andToy Workers International Union(0. 1.0.), 32 N. L.R. B. 486. CHRYSLER CORPORATION89Michigan, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Chrysler Cor-poration at the tank arsenal, Macomb County, Michigan, excludingsuperintendents, foremen, assistant foremen, timekeepers, plant pro-tection employees, confidential salaried employees, and salariedengineers., constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Chrysler Corporation, Macomb County, Michigan, an electionby secret ballot shall be conducted as soon as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Seventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Chrysler Corporation at the tank arsenal, MacombCounty, Michigan, who were employed by the Company during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during such pay-rollperiod because they were ill or on vacation, or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding superintendents, foremen, assistant foremen, timekeepers,plant protection employees, confidential salaried employees, officeemployees, and salaried engineers, and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., for the purposes ofcollective bargaining.